Exhibit 10.3

 

Execution Version

 

AMENDMENT NUMBER FOUR TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amendment Number Four to Amended and Restated Credit Agreement (this
“Amendment”) is entered into as of October 28, 2016, by and among the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
on the one hand, and JACK COOPER HOLDINGS CORP., a Delaware corporation
(“Parent”), and the Subsidiaries of Parent identified on the signature
pages hereof (such Subsidiaries, together with Parent, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), and the undersigned
Guarantors, on the other hand, in light of the following:

 

A.                                    Agent, Lenders, and Borrowers have
previously entered into that certain Amended and Restated Credit Agreement,
dated as of June 18, 2013 (as amended from time to time, the “Agreement”);

 

B.                                    Borrowers wish to enter into a separate
term loan facility and have requested certain amendments to the Agreement; and

 

C.                                    Agent, Lenders and Borrowers have agreed
to amend the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Agent, Lenders and Borrowers hereby agree as follows:

 

1.                                      DEFINITIONS.  All initially capitalized
terms used in this Amendment shall have the meanings given to them in the
Agreement unless specifically defined herein.

 

2.                                      AMENDMENTS.

 

(a)                                 Schedule 1.1 of the Agreement is hereby
amended by deleting the definition of “Defaulting Lender” therein in its
entirety and replacing it with the following:

 

“‘Defaulting Lender’ means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement),
(b) notified any Borrower, Agent, or any Lender in writing that it does not
intend to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within 1 Business Day after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Agent or any other
Lender any other amount required to be paid by it under the Agreement on the
date that it is required to do so under the Agreement, or (f) (i) becomes or is
insolvent or has a parent company that has become or is insolvent, (ii) becomes
the subject of a bankruptcy or Insolvency Proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the

 

--------------------------------------------------------------------------------


 

subject of a bankruptcy or Insolvency Proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or (iii) becomes the subject of a Bail-in
Action.”

 

(b)                                 Schedule 1.1 of the Agreement is hereby
amended by deleting the definition of “EBITDA” therein in its entirety and
replacing it with the following:

 

“‘EBITDA’ means, with respect to any fiscal period, (i) Parent’s consolidated
net earnings (or loss), minus (ii) to the extent included in determining net
earnings (or loss) (A) extraordinary gains or interest income, plus
(B) exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations, plus (iii) to the extent included
in determining net earnings (or loss): (A) non-cash extraordinary losses,
interest expense, income taxes, and depreciation and amortization for such
period plus (B) non-cash claims costs, claims management expenses and
adjustments to reserves under workers’ compensation, trucker’s liability and
general liability insurance for claims related to events occurring on or prior
to July 27, 2009, plus (C) non-cash expenses resulting from Pension Plan
withdrawals or partial withdrawals, plus (D) severance and like expenses accrued
under any employment or consulting agreement in effect on the Closing Date (and
any amendments or modifications permitted hereunder) or entered into, after the
Closing Date, in accordance with the provisions of this Agreement during such
period to the extent expensed, plus (E) cash and non-cash charges directly
associated with and included as “uses” in a “Sources and Uses” provided to Agent
prior to the Closing Date detailing the use of proceeds of the Notes, plus
(F) non-cash compensation expense, non-cash asset impairment charges, and
non-cash losses (gains) on sales of assets, plus (G) non-cash exchange,
translation, or performance losses relating to any hedging transactions or
foreign currency fluctuations, plus (H) non-operating losses (gains), operating
losses (gains) with respect to the closing of terminal locations, and
professional expenses for diligence and other services related to prospective
Acquisitions, in each case solely to the extent actually incurred and solely to
the extent any addback set forth in this subclause (H) does not exceed
$2,500,000 in the aggregate for the 12 month period ending on such date of
determination, plus (I) (i) fees, costs, and expenses (including transaction
fees, attorneys’ fees and other professional costs) incurred and paid in
connection with the Fourth Amendment Effective Date Transactions, including the
ones incurred and paid within 90 days following the Fourth Amendment Effective
Date, and (ii) fees, costs, and expenses (including transaction fees, attorneys’
fees and other professional costs) incurred and paid in connection with the
Investments described in clause (u) of the definition of “Permitted Investments”
herein and/or in connection with distributions permitted pursuant to
Section 6.9(m), including the ones incurred and paid within 90 days following
completion of such Investments or distributions, in each case solely to the
extent any addback set forth in this subclause (I) does not exceed $4,500,000 in
the aggregate; in each case of the foregoing, determined on a consolidated basis
in accordance with GAAP.  For the purposes of calculating EBITDA for any period
of 4 consecutive fiscal quarters (each, a “Reference Period”), (a) if at any
time during such Reference Period (and after the Closing Date), Parent or any of
its their Subsidiaries shall have made a Permitted Acquisition, EBITDA for

 

2

--------------------------------------------------------------------------------


 

such Reference Period shall be calculated after giving pro forma effect thereto
(including pro forma adjustments arising out of events which are directly
attributable to such Permitted Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case to be mutually and reasonably
agreed upon by Parent and Agent) or in such other manner acceptable to Agent as
if any such Permitted Acquisition or adjustment occurred on the first day of
such Reference Period.”

 

(c)                                  The definition of “Permitted Indebtedness”
in Schedule 1.1 of the Agreement is hereby amended by deleting the “and” at the
end of clause (v) therein, deleting the period at the end of clause (w) therein
and replacing such period with “, and,” and adding the following new clause
(x) as follows:

 

“(x)                           Permitted Additional Term Indebtedness and any
Refinancing Indebtedness in respect thereof.”

 

(d)                                 The definition of “Permitted Investments” in
Schedule 1.1 of the Agreement is hereby amended by deleting the “and” at the end
of clause (s) therein, deleting the period at the end of clause (t) therein and
replacing such period with “, and,” and adding the following new clause (u) as
follows:

 

“(u) (i) cash Investments by Parent in Jack Cooper Enterprises, Inc. with the
proceeds of the Loans (as defined in the Credit Agreement for the Additional
Term Facility) solely for the purpose of, within 120 days of the effectiveness
of the Credit Agreement for the Additional Term Facility and funding thereunder,
purchasing, repurchasing, exchanging, retiring or canceling the PIK Notes and to
pay related fees and expenses, and (ii) purchases of the PIK Notes by Parent or
any other Borrower, solely with the proceeds of the Loans (as defined in the
Credit Agreement for the Additional Term Facility), within 120 days of the
effectiveness of the Credit Agreement for the Additional Term Facility and
funding thereunder and payments of related fees and expenses, in each case to
the extent permitted pursuant to the terms of the Credit Agreement for the
Additional Term Facility (as in effect as of the Fourth Amendment Effective
Date, after giving effect to the amendments, waivers, consents or modifications
thereunder to the extent permitted pursuant to the ABL Intercreditor
Agreement).”

 

(e)                                  The definition of “Permitted Liens” in
Schedule 1.1 of the Agreement is hereby amended by deleting the “and” at the end
of clause (dd) therein, deleting the period at the end of clause (ee) therein
and replacing such period with “, and,” and adding the following new clause
(ff):

 

“(ff)                        Liens in favor of the Additional Term Facility
Agent, any of its successors and assigns as administrative agent under the
Additional Term Facility, and any collateral agent, trustee or other
representative holding Liens on behalf of the lenders under the Additional Term
Facility to secure Permitted Additional Term Indebtedness and any Refinancing
Indebtedness in respect thereof, subject to the terms of the ABL Intercreditor
Agreement.”

 

(f)                                   Schedule 1.1 of the Agreement is hereby
amended by deleting the definition of “Refinancing Indebtedness” therein in its
entirety and replacing it with the following:

 

“‘Refinancing Indebtedness’ means refinancings, renewals, replacements,
defeasements or extensions of Indebtedness so long as:

 

3

--------------------------------------------------------------------------------


 

(x)                                 except with respect to the Note Obligations,
any Permitted MSD Indebtedness, or the Permitted Additional Term Indebtedness:

 

(a)                                 such refinancings, renewals, replacements,
defeasements, or extensions do not result in an increase in the principal amount
of the Indebtedness so refinanced, renewed, replaced, defeased, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of accrued and unpaid
interest and unfunded commitments with respect thereto,

 

(b)                                 such refinancings, renewals, replacements,
defeasements, or extensions do not result in a shortening of the remaining
average weighted maturity (measured as of the refinancing, renewal, replacement,
defeasement or extension) of the Indebtedness so refinanced, renewed, replaced,
defeased, or extended, nor are they on terms or conditions that, taken as a
whole, are or could reasonably be expected to be materially adverse to the
interests of the Lenders,

 

(c)                                  if the Indebtedness that is refinanced,
renewed, replaced, defeased, or extended was subordinated in right of payment to
the Obligations, then the terms and conditions of the refinancing, renewal, or
extension must include subordination terms and conditions that are at least as
favorable to the Lender Group as those that were applicable to the refinanced,
renewed, replaced, defeased, or extended Indebtedness, and

 

(d)                                 the Indebtedness that is refinanced,
renewed, replaced, or extended is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, replaced, defeased, or
extended,

 

(y)                                 in the case of the Note Obligations,
refinancings, renewals, replacements, defeasements or extensions thereof so long
as such transaction is consummated in accordance with the Intercreditor
Agreement, and

 

(z) in the case of any Permitted MSD Indebtedness or Permitted Additional Term
Indebtedness, refinancings, renewals, replacements, defeasements or extensions
thereof so long as such transaction is consummated in accordance with the ABL
Intercreditor Agreement.”

 

(g)                                  The definition of “MSD-WFCF Intercreditor
Agreement” set forth in Schedule 1.1 of the Agreement is hereby deleted; and
each of the references to “MSD-WFCF Intercreditor Agreement” in the Agreement
and the other Loan Documents shall be deleted and replaced, in lieu thereof,
with references to “the ABL Intercreditor Agreement”.

 

(h)                                 Schedule 1.1 of the Agreement is hereby
amended by adding the following new definitions in alphabetical order:

 

“‘ABL Intercreditor Agreement’ means that certain Amended and Restated
Intercreditor Agreement by and among Agent, MSD, and Additional Term

 

4

--------------------------------------------------------------------------------


 

Facility Agent, dated as of the Fourth Amendment Effective Date, with respect to
the relative lien priorities and other intercreditor terms regarding the
Obligations, Permitted MSD Indebtedness, and the Permitted Additional Term Debt,
which agreement amends and restates, and replaces, the Intercreditor Agreement
dated as of April 2, 2015 between Agent and MSD in its entirety.

 

‘Additional Term Facility’ means the credit facility under that certain Credit
Agreement, dated as of October 28, 2016, by and among Additional Term Facility
Agent, the lenders party thereto (the “Additional Term Facility Lenders”), and
Parent, whereby the Additional Term Facility Lenders have made term loans to
Parent in an initial principal amount not to exceed $41,000,000.

 

‘Additional Term Facility Agent’ means Wilmington Trust, National Association,
as administrative agent under the Additional Term Facility, and any of its
successors or assigns thereunder.

 

‘Bail-In Action’ means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

‘Bail-In Legislation’ means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

‘EEA Financial Institution’ means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

‘EEA Member Country’ means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

‘EEA Resolution Authority’ means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

‘EU Bail-In Legislation Schedule’ means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

‘Fourth Amendment Effective Date’ means October 28, 2016.

 

‘Fourth Amendment’ means that certain Amendment Number Four to Amended and
Restated Credit Agreement, dated as of the Fourth

 

5

--------------------------------------------------------------------------------


 

Amendment Effective Date by and among the Borrowers, the Lenders and Agent.

 

‘Fourth Amendment Effective Date Transactions’ means the execution, delivery and
performance by Borrowers and the other Loan Parties of the Fourth Amendment, the
loan documentation in connection with the Additional Term Facility (the
borrowing of the loans thereunder), the amendment to the MSD Credit Agreement
(as defined in the ABL Intercreditor Agreement), and all the other transactions
related to any of the foregoing and contemplated to have occurred as of the
Fourth Amendment Effective Date, and the payment of premiums, fees and expenses
in connection with the foregoing.

 

‘Permitted Additional Term Indebtedness’ means Indebtedness incurred by Parent
or any of its Subsidiaries under the Additional Term Facility in an initial
aggregate principal amount not to exceed the sum of $41,000,000, as the terms of
such Indebtedness pursuant to the definitive loan documentation may be amended,
restated, modified, changed, refinanced or replaced in a manner that is not
prohibited by the terms of the ABL Intercreditor Agreement.

 

‘PIK Notes’ means the “Notes” under and as defined in that certain Indenture,
dated as of June 10, 2014, by and between Jack Cooper Enterprises, Inc. (f/k/a
JCH Parent, Inc.), as issuer, and U.S. Bank National Association, as trustee.

 

‘Write-Down and Conversion Powers’ means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

 

(i)                                     Section 3.3 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“3.3                         Maturity.  This Agreement shall continue in full
force and effect for a term ending on the earliest of (i) June 18, 2018, (ii) 
the date that is 90 days prior to the then extant maturity date of the Permitted
MSD Indebtedness, (iii) the date that is 90 days prior to the then extant
maturity date of the Permitted Additional Term Indebtedness, or (iv) the date
that is 90 days prior to the then extant maturity date of the Notes (the
“Maturity Date”).  The foregoing notwithstanding, the Lender Group, upon the
election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without notice to
Administrative Borrower upon the occurrence and during the continuation of an
Event of Default.”

 

(j)                                    Clause (i) of Section 6.7(a) of the
Agreement is hereby amended and restated in its entirety as follows:

 

“(i)                               optionally prepay, redeem, defease, purchase
or otherwise acquire any Indebtedness of Parent and its Subsidiaries, other than
(A) the Obligations in accordance with this Agreement, (B) Permitted
Intercompany

 

6

--------------------------------------------------------------------------------


 

Advances, (C) Refinancing Indebtedness in respect of the Note Obligations
(including the defeasance thereof), (D) offers to purchase the Notes in
connection with asset sales pursuant to Section 3.9 of the Notes Indenture,
(E) the Transactions, (F) prepayments of Permitted Preferred Stock with the
proceeds of Permitted Preferred Stock so long as the prepayments are
substantially contemporaneous with the accompanying sale, (G) Refinancing
Indebtedness in respect of the Permitted MSD Indebtedness, (H) Refinancing
Indebtedness in respect of the Permitted Additional Term Indebtedness,
(I) prepayments or payments of Permitted MSD Indebtedness and/or the Permitted
Additional Term Indebtedness, in each case subject to the ABL Intercreditor
Agreement, and so long as before and after giving effect to such payment or
prepayment (1) no Event of Default has occurred and is continuing and
(2) Availability shall be no less than 30% of the Maximum Revolver Amount,
(J) prepayments of Permitted MSD Indebtedness or the Permitted Additional Term
Indebtedness, in each case subject to the ABL Intercreditor Agreement, with
proceeds from asset sales pursuant to Section 2.9(d)(ii) of the MSD Credit
Agreement (as defined in the ABL Intercreditor Agreement) or
Section 2.4(d)(ii) of the Solus Credit Agreement (as defined in the ABL
Intercreditor Agreement) so long as:  (x) promptly but in any event no later
than the date that is 10 Business Days prior to any disposition the proceeds of
which will be used for any such payment or prepayment, Administrative Borrower
delivers written notice to Agent listing the assets to be disposed of, the sale
price of the same, and the scheduled date of such disposition, and (y) promptly
but in any event, no later than the date that is 5 Business Days prior to such
payment or prepayment, Administrative Borrower delivers to Agent a Borrowing
Base Certificate demonstrating that immediately after giving effect to the
applicable disposition of assets, no Overadvance will exist, (K) so long as no
Event of Default exists at the time of payment or prepayment, contemporaneous
exchange of Permitted MSD Indebtedness and/or the Permitted Additional Term
Indebtedness for Stock of Parent (or the direct or indirect parent of Parent) or
prepayments or payments of Permitted MSD Indebtedness or Permitted Additional
Term Indebtedness with the proceeds of the issuance of Stock of Parent (or the
direct or indirect parent of Parent) to any Person (other than Parent or any of
its Subsidiaries) so long as the prepayments or payments are substantially
contemporaneous with the accompanying issuance, or”

 

(k)                                 Clause (i) of Section 6.7(b) of the
Agreement is hereby amended and restated in its entirety as follows:

 

“(i)                               any agreement, instrument, document,
indenture, or other writing evidencing or concerning Permitted Indebtedness
other than (A) the Obligations in accordance with this Agreement, (B) Permitted
Intercompany Advances, (C) Indebtedness permitted under clauses (c), (d), (e),
(f), (g), (h), and (i) of the definition of Permitted Indebtedness, and (D) the
Notes Obligations, any Permitted MSD Indebtedness, or the Permitted Additional
Term Indebtedness, except to the extent any such amendment, modification, or
change referenced in this clause (D) is not prohibited by the terms of the
Intercreditor Agreement or the ABL Intercreditor Agreement, as applicable,”

 

7

--------------------------------------------------------------------------------


 

(l)                                     Section 6.9 of the Agreement is hereby
amended by deleting the word “and” at the end of clause (k) thereof, replacing
the period at the end of clause (l) with “; and” and adding the following new
clause (m):

 

 

“(m) Parent’s Subsidiaries may make cash distributions to Parent, and Parent may
make cash distributions to Jack Cooper Enterprises, Inc., in each case, solely
with the proceeds of the Loans (as defined in the Credit Agreement for the
Additional Term Facility) for the sole purpose of, within 120 days of the
effectiveness of the Credit Agreement for the Additional Term Facility and
funding thereunder, purchasing, repurchasing, exchanging, retiring or canceling
the PIK Notes and paying related fees and expenses, in each case to the extent
permitted pursuant to the terms of the Credit Agreement for the Additional Term
Facility (as in effect as of the Fourth Amendment Effective Date, after giving
effect to the amendments, waivers, consents or modifications thereunder to the
extent permitted pursuant to the ABL Intercreditor Agreement).”

 

(m)                             Section 6 of the Agreement is hereby amended by
adding the following new Section 6.19 immediately following Section 6.18:

 

“6.19                  Notes Indenture Debt Incurrence Compliance.  Cause or
permit any failure to comply with Section 4.9 of the Notes Indenture.”

 

(n)                                 Section 8.7 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“8.7                         Default Under Other Agreements.  If there is (a) an
Event of Default as defined in the Notes Documents; (b) a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $5,000,000 or more, and such
default (after giving effect to any grace period therefor) (i) occurs at the
final maturity of the obligations thereunder, or (ii) results in a right by such
third Person, irrespective of whether exercised, to accelerate the maturity of
such Loan Party’s or its Subsidiary’s obligations thereunder; (c) an event of
default (after giving effect to any grace period therefor) in or an involuntary
early termination of one or more Hedge Agreements to which a Loan Party or any
of its Subsidiaries is a party; (d) a default under the Permitted MSD
Indebtedness if such default (after giving effect to any grace period therefor)
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by the lenders thereunder, irrespective of whether exercised, to
accelerate the maturity of the Loan Parties’ obligations thereunder; or (e) a
default under the Permitted Additional Term Indebtedness if such default (after
giving effect to any grace period therefor) (i) occurs at the final maturity of
the obligations thereunder, or (ii) results in a right by the lenders
thereunder, irrespective of whether exercised, to accelerate the maturity of the
Loan Parties’ obligations thereunder;”

 

(o)                                 Section 17 of the Agreement is hereby
amended by adding the following new Section 17.17 immediately following
Section 17.16:

 

“17.17           Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan

 

8

--------------------------------------------------------------------------------


 

Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.”

 

(p)                                 Clause (b) of Schedule 5.1 (Financial
Statements, Reports, Certificates) of the Agreement is hereby amended and
restated in its entirety as follows:

 

“(b)                           Compliance Certificate along with (i) the
underlying calculations, including the calculations to arrive at EBITDA, Fixed
Charges, and Fixed Charge Coverage Ratio (such EBITDA, Fixed Charges and Fixed
Charge Coverage Ratio calculations shall be certified only in a Financial
Covenant Period), and (ii) the underlying calculations demonstrating compliance
with Section 4.9(b)(i) of the Notes Indenture.”

 

3.                                      REPRESENTATIONS AND WARRANTIES.

 

(a)                                 Each Borrower hereby affirms to Agent and
Lenders that all of such Borrower’s representations and warranties set forth in
the Agreement, after giving effect to this Amendment and the amendments to the
MSD Credit Agreement and the ABL Intercreditor Agreement on the date hereof, are
true, complete and accurate in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date hereof (except to the extent that such representations
and warranties relate solely to an earlier date).

 

(b)                                 Each Borrower and Guarantor represents and
warrants as of the date hereof that (i) it has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Loan Documents (as amended hereby) to which it is a
party and (ii) the execution, delivery and performance by each Borrower and
Guarantor of this Amendment has been duly approved by all necessary corporate
action and does not (A) violate any material provision of federal, state, or

 

9

--------------------------------------------------------------------------------


 

local law or regulation applicable to any Loan Party or its Subsidiaries or
(B) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change.

 

(c)                                  Each Borrower and Guarantor represents and
warrants this Amendment (i) has been duly executed and delivered by such
Borrower or Guarantor, (ii) is the legal, valid and binding obligation of such
Borrower or Guarantor, enforceable against such Borrower or Guarantor in
accordance with its terms, and is in full force and effect, except to the extent
that (A) the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights or general principles of equity or (B) the
availability of the remedies of specific performance or injunctive relief are
subject to the discretion of the court before which any proceeding therefor may
be brought, and (iii) does not and will not violate any material provision of
the Governing Documents of any Loan Party or its Subsidiaries.

 

4.                                      NO DEFAULTS.  Each Borrower hereby
affirms to Agent and the Lenders that no Default or Event of Default has
occurred and is continuing as of the date hereof, in each case after giving
effect to this Amendment, the MSD Credit Agreement Amendment, and the ABL
Intercreditor Agreement as of the date hereof.

 

5.                                      CONDITIONS PRECEDENT.  This Amendment
shall become effective on October 28, 2016 (the “Fourth Amendment Effective
Date”), and notwithstanding anything to the contrary in the Agreement or the
other Loan Documents or the MSD-WFCF Intercreditor Agreement (as in effect prior
to the date hereof), the Lenders and Agent hereby consent to the MSD Credit
Agreement Amendment, consent to, and authorize Agent to enter into, the ABL
Intercreditor Agreement, and consent to the incurrence of the Permitted
Additional Term Indebtedness; in each case upon the following:

 

(a)                                 receipt by Agent of a fully executed copy of
this Amendment in form and substance satisfactory to Agent;

 

(b)                                 receipt by Agent of a fully executed copy of
the ABL Intercreditor Agreement in form and substance satisfactory to Agent;

 

(c)                                  receipt by Agent of a fully executed
joinder to the Intercreditor Agreement in form and substance satisfactory to
Agent;

 

(d)                                 receipt by Agent of a fully executed Vehicle
Collateral Agency Agreement in form and substance satisfactory to Agent;

 

(e)                                  receipt by Agent of a fully executed Fee
Letter in form and substance satisfactory to Agent;

 

(f)                                   receipt by Agent of Parent’s Officer’s
Certificate stating that the Permitted Additional Term Indebtedness complies
with the debt incurrence test under the Notes Indenture, delivered pursuant to
Section 9.3 of the Intercreditor Agreement;

 

(g)                                  the receipt and satisfactory review by
Agent of the amendment to the MSD Credit Agreement (as defined in the ABL
Intercreditor Agreement) (the “MSD Credit Agreement Amendment”);

 

(h)                                 the receipt and satisfactory review by Agent
of the Solus Credit Agreement (as defined in the ABL Intercreditor Agreement)
and the Solus Collateral Documents (as defined in the ABL Intercreditor
Agreement) requested by Agent, the fully executed versions of which shall be
certified by an Authorized Person in an Officer’s Certificate delivered to
Agent; and

 

10

--------------------------------------------------------------------------------


 

(i)                                     to the extent previously invoiced,
payment of the Agent’s and Lenders’ reasonable and documented out-of-pocket
costs and expenses (including, without limitation, the reasonable and documented
fees and expenses of counsel).

 

6.                                      ACKNOWLEDGEMENT.  Each Borrower and
Guarantor hereby acknowledges and reaffirms (a) all of its obligations and
duties under the Loan Documents, and (b) that Agent, for the ratable benefit of
the Lender Group, has and shall continue to have valid, perfected Liens in the
Collateral as required under the Loan Documents (other than (i) in respect of
Vehicles that are subject to a certificate of title and as to which Agent has
elected not to note its Lien on the applicable certificate of title),
(ii) Commercial Tort Claims and letter-of-credit rights that are not required to
be perfected by the terms of the Security Agreement and (iii) any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by Section 6.11 of the Agreement).

 

7.                                      RELEASE.

 

Each Borrower, Parent and each Guarantor (on behalf of itself and its
Affiliates) and its successors-in-title, legal representatives and assignees
and, to the extent the same is claimed by right of, through or under any of
Borrowers, Guarantors or the Parent, for its past, present and future employees,
agents, representatives, officers, directors, shareholders, and trustees (each,
a “Releasing Party” and collectively, the “Releasing Parties”), does hereby
remise, release and discharge, and shall be deemed to have forever remised,
released and discharged, the Agent and each of the Lenders, and the Agent’s and
each other Lender’s respective successors-in-title, legal representatives and
assignees, past, present and future officers, directors, affiliates,
shareholders, trustees, agents, employees, consultants, experts, advisors,
attorneys and other professionals and all other persons and entities to whom any
of the foregoing would be liable if such persons or entities were found to be
liable to any Releasing Party, or any of them (each a “Releasee” and
collectively hereinafter the “Releasees” or the “Lender Parties”), from any and
all manner of action and actions, cause and causes of action, claims, charges,
demands, counterclaims, suits, reckonings, controversies, damages, judgments,
expenses, executions, liens, claims of liens, claims of costs, penalties,
attorneys’ fees, or any other compensation, recovery or relief on account of any
liability, obligation, demand or cause of action of whatever nature, whether in
law, equity or otherwise (including, without limitation, any so called “lender
liability” claims, interest or other carrying costs, penalties, legal,
accounting and other professional fees and expenses and incidental,
consequential and punitive damages payable to third parties, or any claims
arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or recovery under
any other federal, state or foreign law equivalent), whether known or unknown,
fixed or contingent, joint and/or several, secured or unsecured, due or not due,
primary or secondary, liquidated or unliquidated, contractual or tortious,
direct, indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore accrue against any of the Lender Parties solely in their capacities
as such under the Loan Documents, whether held in a personal or representative
capacity, and which are based on any act, fact, event or omission or other
matter, cause or thing; in each case of the foregoing occurring at or from any
time prior to and including the date hereof in any way, directly or indirectly
arising out of, connected with or relating to the Agreement or any other Loan
Document and the transactions contemplated thereby, except for the duties and
obligations expressly set forth in this Amendment or the other Loan Documents
(each, a “Claim” and collectively, the “Claims”).  Each Releasing Party further
hereby represents that it has received the advice of legal counsel with regard
to the releases contained herein, and having been so advised stipulates and
agrees with respect to all Claims, that it hereby waives any and all provisions,
rights, and benefits conferred by any state or federal law of the United States,
or any principle of common law, including, without limitation, the benefit of
the provisions of Section 1542 of the Civil Code of California, which provides
as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH

 

11

--------------------------------------------------------------------------------


 

IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

As to each and every claim released hereunder, each Borrower and each Guarantor
also waives the benefit of each other similar provision of applicable federal or
state law (including without limitation the laws of the state of California), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

 

Each Borrower and each Guarantor acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such claims, demands, or causes of action and agrees that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts.  Each Borrower and each Guarantor
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

 

Each Borrower and each Guarantor, for itself and on behalf of its successors,
assigns, and officers, directors, employees, agents and attorneys, and any
Person acting for or on behalf of, or claiming through it, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee above that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Releasee on the basis of any claim released,
remised and discharged by such Person pursuant to the above release.

 

8.                                      COSTS AND EXPENSES.  Borrowers shall pay
to Agent and Barclays Bank PLC, respectively, all of Agent’s and Barclays Bank
PLC’s reasonable and documented out-of-pocket costs and expenses (including,
without limitation, the reasonable and documented fees and expenses of counsel,
which counsel may include any local counsel deemed necessary, search fees,
filing and recording fees, documentation fees, appraisal fees, travel expenses,
and other fees) arising in connection with the preparation, execution, and
delivery of this Amendment and all related documents.

 

9.                                      LIMITED EFFECT.  In the event of a
conflict between the terms and provisions of this Amendment and the terms and
provisions of the Agreement, the terms and provisions of this Amendment shall
govern.  In all other respects, the Agreement, as amended and supplemented
hereby, shall remain in full force and effect.

 

10.                               COUNTERPARTS; EFFECTIVENESS.  This Amendment
may be executed in any number of counterparts and by different parties on
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original.  All such counterparts, taken together, shall
constitute but one and the same Amendment.  This Amendment shall become
effective upon the execution of a counterpart of this Amendment by each of the
parties hereto and satisfaction of each of the other conditions precedent set
forth in Section 5 hereof.  This Amendment is a Loan Document and is entitled to
all the terms and protections, applicable to Loan Documents generally.  Delivery
of an executed counterpart of this Amendment by telefacsimile or .pdf shall be
equally effective as delivery of a manually executed counterpart.

 

11.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;
JUDICIAL REFERENCE.  Section 12 of the Agreement is incorporated herein by
reference mutatis mutandis.

 

12.                               REAFFIRMATION OF GUARANTIES, LOAN DOCUMENTS,
LIENS AND SECURITY INTERESTS.  Each of the undersigned Guarantors hereby
reaffirms and agrees that (a) the Guaranty and the Loan Documents to which it is
a party shall remain in full force and effect (including, without limitation,
any Liens and security interests granted therein) after this Amendment is
consummated as if consummated contemporaneously therewith and all Guaranties,
Loan Documents, grants of Liens and security interests undertaken or granted in
connection with the Obligations are hereby ratified and confirmed, (b) nothing
in the Loan Documents to which it is a party obligates Agent or the Lenders to
notify such Guarantor

 

12

--------------------------------------------------------------------------------


 

of any changes in the financial accommodations made available to the Loan
Parties or to seek reaffirmations of the Loan Documents to which such Guarantor
is a party; and (c) no requirement to so notify such Guarantor or to seek such
Guarantor’s reaffirmation in the future shall be implied by this Section 12.

 

[Signatures on next page.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

a Delaware limited liability company,

 

as Agent and a Lender

 

 

 

 

 

By:

/s/ Scott T. Collins

 

Name:

Scott T. Collins

 

Title:

Senior Vice President, Portfolio Manager

 

Amendment Number Four to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Joseph Jordan

 

Name:

Joseph Jordan

 

Title:

Managing Director

 

Amendment Number Four to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

BORROWERS:

JACK COOPER HOLDINGS CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ T. Michael Riggs

 

Title:

Chief Executive Officer

 

Name:

T. Michael Riggs

 

 

 

JACK COOPER TRANSPORT COMPANY, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ T. Michael Riggs

 

Title:

Chief Executive Officer

 

Name:

T. Michael Riggs

 

 

 

PACIFIC MOTOR TRUCKING COMPANY,

 

a Missouri corporation

 

 

 

By:

/s/ T. Michael Riggs

 

Title:

Chief Executive Officer

 

Name:

T. Michael Riggs

 

 

 

AUTO HANDLING CORPORATION,

 

 a Delaware corporation

 

 

 

 

 

By:

/s/ T. Michael Riggs

 

Title:

Chief Executive Officer

 

Name:

T. Michael Riggs

 

 

 

JACK COOPER LOGISTICS, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ T. Michael Riggs

 

Title:

Chief Executive Officer

 

Name:

T. Michael Riggs

 

Amendment Number Four to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AXIS LOGISTIC SERVICES, INC.,

 

a Delaware corporation,

 

 

 

By:

/s/ T. Michael Riggs

 

Title:

Chief Executive Officer

 

Name:

T. Michael Riggs

 

 

 

JACK COOPER CT SERVICES, INC.,

 

a Delaware corporation,

 

 

 

By:

/s/ T. Michael Riggs

 

Title:

Chief Executive Officer

 

Name:

T. Michael Riggs

 

 

 

JACK COOPER RAIL AND SHUTTLE, INC.,

 

a Delaware corporation,

 

 

 

By:

/s/ T. Michael Riggs

 

Title:

Chief Executive Officer

 

Name:

T. Michael Riggs

 

 

GUARANTORS:

JACK COOPER SPECIALIZED TRANSPORT, INC.,

 

a Delaware corporation,

 

 

 

By:

/s/ T. Michael Riggs

 

Title:

Chief Executive Officer

 

Name:

T. Michael Riggs

 

 

 

AUTO EXPORT SHIPPING, INC.,

 

a New Jersey corporation,

 

 

 

By:

/s/ T. Michael Riggs

 

Title:

Chief Executive Officer

 

Name:

T. Michael Riggs

 

 

 

CARPILOT, INC.,

 

a Delaware corporation,

 

 

 

By:

/s/ T. Michael Riggs

 

Title:

Chief Executive Officer

 

Name:

T. Michael Riggs

 

Amendment Number Four to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------